           Case 1:20-cv-01346-RA Document 25
                                          24 Filed 09/02/20
                                                   09/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       X


MANUEL ANDILEMA, on behalf of himself,
FLSA Collective Plaintiffs and the Class,
                  Plaintiff,
       -against-
AVENUE A CANDY LLC.
d/b/a WHITMANS EAST VILLAGE,                                Case No.: 1:20-cv-01346-RA
WHITMANS WESTSIDE LLC.                                 A
d/b/a WHITMANS HUDSON YARDS,                           N    [PROPOSED]
WHITMANS 261 HUDSON LLC.                                    RULE 68 JUDGMENT
d/b/a WHITMANS SOHO,
WHITMANS TIMES SQUARE LLC.
d/b/a WHITMANS CITY KITCHEN,
LAWRENCE KRAMER
and CRAIGKOENIG,
             Defendants.



       WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants AVENUE

A CANDY LLC. d/b/a WHITMANS EAST VILLAGE, WHITMANS WESTSIDE LLC. d/b/a

WHITMANS HUDSON YARDS, WHITMANS 261 HUDSON LLC. d/b/a WHITMANS SOHO,

WHITMANS TIMES SQUARE LLC. d/b/a WHITMANS CITY KITCHEN, LAWRENCE KRAMER and

CRAIGKOENIG, (collectively, “Defendants”) having offered to allow Plaintiff MANUEL ANDILEMA

(“Plaintiff”) to take a judgment against them, jointly and severally, in the sum of Twenty-five Thousand

Dollars ($25,000.00), in accordance with the terms and conditions of the Defendants’ Rule 68 Offer dated

August 27, 2020 and filed as Exhibit A to Docket Number 22.;


       WHEREAS, on September 1, 2020, Plaintiff’s attorney having confirmed Plaintiff’s acceptance

of Defendants’ Offer of Judgement (Dkt. No. 22);


       It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of Plaintiff,

in the sum of Twenty-five Thousand Dollars ($25,000.00), in accordance with the terms and conditions of
            Case 1:20-cv-01346-RA Document 25
                                           24 Filed 09/02/20
                                                    09/01/20 Page 2 of 2



Defendants’ Rule 68 Offer dated August 27, 2020 and filed as Exhibit A to Docket Number 22. The Clerk

is directed to close this case.


SO ORDERED:

             September 2
Dated: ____________________, 2020             ___________________________________
New York, New York                            RONNIE ABRAMS
                                              United States District Judge
